Citation Nr: 1512962	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran had active service from November 1943 to January 1945.  He died in April 1978.  The Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The May 2012 rating decision treated the appellant's claim as if new and material evidence had been received and denied the claim on a de novo basis, as did the April 2013 Statement of the Case.  

The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for the cause of the Veteran's death, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  


FINDINGS OF FACT

1.  A claim for entitlement to service connection for the cause of the Veteran's death was initially denied by rating decision in June 1978.  The appellant was notified of the decision in June 1978, and she did not timely appeal.  The claim continued to be denied by the RO in October 2001 and December 2002, which were not timely appealed. 

2.  The evidence received since December 2002 does not relate to an unestablished fact necessary to substantiate the claim.
CONCLUSIONS OF LAW

1.  The December 2002 denial of the appellant's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. 
§ 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the December 2002 denial is not new and material; thus, this claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim and VA must notify a Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

The VCAA notification letter provided to the Veteran in March 2012 complies with the holding in Kent.  In essence, this letter informed the appellant that her claim for service connection for the cause of the Veteran's death was previously denied because the evidence did not show that the heart disease that caused the Veteran's death was causally related to service.  

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  The appellant has been given ample opportunity to present evidence and argument in support of her claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.


Analysis of the Claim

The appellant essentially contends that the stress the Veteran incurred during service contributed to his death from heart disease and that, therefore, entitlement to service connection for the cause of the Veteran's death is warranted. 

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the heart disease that caused the Veteran's death was causally related to service.   

The Board notes that the Veteran was not service connected for any disability at the time of his death in April 1978 from heart disease.  A claim for entitlement to service connection for the cause of the Veteran's death was initially denied by rating decision in June 1978.  The appellant was notified of the decision in June 1978, and she did not timely appeal.  The claim continued to be denied by the RO in letters dated in October 2001 and December 2002, which were not timely appealed.

The evidence on file at the time of the December 2002 denial consisted of the Veteran's service treatment records, a February 1965 private medical report, an April 1965 VA examination report, and VA treatment records dated in May and June 1965, and a death certificate.  



The Veteran's service treatment reports do not contain any complaints or findings indicative of heart disease, including on separation examination in January 1945, when his blood pressure was 134/74 and a chest X-ray was negative.  

According to a February 1965 medical report from A. E. Horne, M.D., the Veteran complained of weakness, weight loss, shortness of breath, and swelling of the feet and legs.  He said that he initially noticed weakness and shortness of breath in July 1963.  Several days before his evaluation by Dr. Horne, the Veteran was rejected from a job because of hypertension and an enlarged heart.  The diagnoses were arteriosclerotic heart disease, severe; congestive heart failure, moderate; and hypertension, moderate.

The Veteran complained on VA evaluation in April 1965 of a 2-3 year history of extreme shortness of breath.  He also had a history of high blood pressure.  The diagnoses were arteriosclerotic heart disease, with history of cardiac failure of recent date, apparently under partial control at present time with Digitalis; generalized arteriosclerosis; and a history of hypertension, not found on examination.

VA medical record for May and June 1965 reveal diagnosis of arteriosclerotic heart disease and congestive heart failure. 

According to the Veteran's death certificate, he died on April [redacted], 1978 from arteriosclerotic cardiovascular disease.

The only evidence received since December 2002 are written statements by and on behalf of the appellant.  The appellant contended in her May 2013 substantive appeal that the stress of the veteran's service contributed to his death from heart disease.

The Board has reviewed the evidence received into the record since the December 2002 denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for the cause of the Veteran's death.  

Although the statements added to the claims file since December 2002 are "new" because they were not previously of record, they clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  Although the appellant is competent to report her observations of the Veteran's condition, she is not competent to opine that stress from service contributed to his death from heart disease.  The diagnosis of heart disease and the determination of the etiology of such a disability are medical questions requiring medical expertise.

In other words, the additional evidence received since the December 2002 RO denial does not relate to the unestablished facts necessary to substantiate the claim by showing that the heart disease that caused the Veteran's death was causally related to service.  In fact, no new medical evidence has been received by VA since December 2002.  The only new evidence consists of additional statements from the appellant repeating her earlier assertions regarding the Veteran's cause of death.  No competent evidence that links the Veteran's death to service has been presented.  Accordingly, the Board finds that the claim for service connection for the cause of the Veteran's death is not reopened.









ORDER

As new and material evidence has not been received, the previously denied claim of service connection for the cause of the Veteran's death is not reopened.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


